Citation Nr: 1213313	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  07-39 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for a cervical spine disability.  


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from September 1968 to May 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

The Veteran was scheduled for a Board hearing at the RO in January 2012.  In a January 2012 statement, the Veteran withdrew his request for a Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed to be withdrawn.  


FINDING OF FACT

In August 2011, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement indicating his desire to withdraw the issue on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  The record reflects that the Veteran filed a timely Notice of Disagreement with the 30 percent disability rating assigned for his cervical spine disability in the August 2006 rating decision.  In November 2007, the Veteran perfected his appeal with the submission of a timely Substantive Appeal following the issuance of the Statement of the Case.    

A Substantive Appeal may be withdrawn in writing by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  A review of the record shows that, in an August 2011 written statement, the Veteran withdrew his appeal for with respect to the issue of entitlement to an increased disability rating for his cervical spine disability.

Having met the requirements of 38 C.F.R. § 20.204, the Veteran has withdrawn his Substantive Appeal with respect to this issue.  Accordingly, the Board does not have jurisdiction to decide the appeal for this benefit.


ORDER

The appeal of entitlement to an initial disability rating in excess of 30 percent for a cervical spine disability is dismissed.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


